NO. 07-08-0224-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                  NOVEMBER 24, 2008

                          ______________________________


                        SHELDON KEITH CRAIN, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                        _________________________________

             FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                   NO. 54,073-A; HONORABLE HAL MINER, JUDGE

                         _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                              ABATEMENT AND REMAND


       Pursuant to a guilty plea, Appellant, Sheldon Keith Crain, was convicted of unlawful

possession of a firearm by a felon, enhanced, and sentenced to six years confinement.

Appellant filed a notice of appeal challenging his conviction. The clerk’s record was filed

on October 29, 2008. Upon reviewing the record, it came to this Court’s attention that the

Trial Court’s Certification of Defendant’s Right of Appeal does not comply with Rule 25.2(d)
of the Texas Rules of Appellate Procedure.1 As of September 1, 2007, a defendant must

not only sign and receive a copy of the certification, he must also receive certain

admonishments included in the form which were not previously required.


       Consequently, we abate this appeal and remand this cause to the trial court for further

proceedings. Upon remand, the trial court shall utilize whatever means necessary to secure

a proper Certification of Defendant’s Right of Appeal in compliance with Rule 25.2(d). Once

properly completed and executed, the certification shall be included in a supplemental clerk’s

record. See Tex. R. App. P. 34.5(c)(2). The trial court shall cause this supplemental clerk's

record to be filed with the Clerk of this Court by December 22, 2008. This order constitutes

notice to all parties, pursuant to Rule 37.1 of the Texas Rules of Appellate Procedure, of the

defective certification. If a supplemental clerk’s record containing a proper certification is not

filed in accordance with this order, this matter will be referred to the Court for dismissal. See

Tex. R. App. P. 25.2(d).


       It is so ordered.


                                                    Per Curiam


Do not publish.




       1
        The proper form for the Trial Court’s Certification of Defendant’s Right of Appeal
is contained in Appendix D to the 2008 Texas Rules of Appellate Procedure.

                                                2